63



          OFFldE       OF THE AGORNEY     GENERAL   OF TEXAS
                                 AUSTIN
GROVER   SELLERS
ATTORNEY GENERAL’                ‘.




    IIomrable W. P. Herrae, Jr.‘~’
                                .;.
’ ,,:countJ Auditor
  ; :~Ekapste-b ;-

   -pear Slrt~
                                                                     t.0
                                                                    Pd-

             , :. : ?: .;: .
               )te.guoteaa f
   h&3              departm4nt t
            OS ..thls




                                           t   haa beea itmilly
                                             t cowt, the cons-
                                               authorltsd to 1’
                                               a8 the expendi-
                                          nt   to tkie.budget
                                          and were cauhd and
                                             0 tiece~slty to meet
                                             ions which .could
                                            hou@Ltiand atten-



               :~%he questhi n& u;ses  ae to vhether~the
         Ccmmtsaioners@ Court ha8 sole authority   in de-
         termlnl~ whether there +sts    such,~~a      public
         necessity, *causad b~~uousual end utdoreseea
         condltlotls, etc.’
                                                                64


Honorable W. P. Berms, Jr.,         page 2



           “To use a speaffio example, aasumlng the
     folloving approved Budget AlloEmeats for Road
     end Bridge Fund:

                             1944 Est.       spat    unspent
                           Budnet  EX-        to     BalRtlCO
                           petlkmee     Date
                           PrecinctHo.1
     Brth     and Gravel Roads
                                             '$moo   $2ooo
                                         '
                                              1000    2000

                                               900    1100

            1. H4~~~Caastrue-
              ..’ t&on     EOU6              HO!lO ROIl6
            2, Pfnkhase~aE



          ‘under the IW@get set up and i?tpprovedas
     above,  there .ir nodbudget fuads set up for ‘Pur-
     chase of. ~uQm4nt*. ‘. All aychinery is actually
     in operatfixg cemdltlea.     However, let ua assume
     that Coimlssiotaer8*   -Court,by or&r, declares
    an eaergacy.     orders budget ameaded to purchase,
    ‘forcash, othew equiptkeat,      either replaolag
    present   equlposnt,   or an addLti&m to present
    eaulrment.     We aesume.&at exneabitures at end
                              be $.l5,O?Minstea  of Bud-


           ‘The abote eaae is taken only for the pur-
     pow   or 11$latratiPg the fact that no actual
     emer~enccg ao4s exxau vhich *could not have been
     foreseen eKc;( and that such act by CommZsolon-
     era* Courtvas olewly So2 the purpose of cti-
     cumventillg the &ad&Jet1lml.tati0as.

              ‘If coaml.abloaers* court can so act, and be
     vlthln      its legal authority, and if' that body is
                                                                      65


                P. Herr~,a.; pwe 3
     Honorable.QU.


         the relo JudgoindetemlnIuguhether such ewr-




;.             ~!~AudItor
                        .In Meprd to     the faeta, of vhethsr
               .or    not   stwh emergenay e-to?       -
         “3-    WIBO lb IB el4arlyappment that such emr-
                o;smq osder of. the - CcdI88loa6iro~ CottrFo.’
               .ra~adLag said .Bud6et, fe. dono fos t&e role
                puPpen of ~iromneatlng Budgeb llmltatlons;
                tlnsm, aab und~~thoneaondltlona,     doer.
               'Cozmty
                     AudItor.hava-the.rothorIty
                                           to refum
                to~&eaognIse8u0bbudget.emen&mnt?
         a4i’: sr yoe                                     then
                            amerP'.to io. 3 8bove'ia #l!io'       ‘
            ..    remedy4ar&be had. to prevent such
             :.'what
               ‘aatIo~&,and what' Is AudItor’a     duty re&srd-
                lag 8ucrhremedy?

               :;% s&ml1grslrtly
                              apprealate
                                       yoir oplnlon
         zeguding thin matter, elms came fill determine


                 . . . .0
                (I
.
                                                                                 66



             Honorable W. P, Xermn, Jr.,      page 4



                          For tinsver to your t’¶XsS quesdl.Oa, ve enclose a
               .   .
        .   .

                ..
                                                    .




                     of facta,abrat your.
                                        own c~o~~w%.~II~,
                                                      would              ttfncuntto an
                     illegel a&&w 0s   cuscrat1on       on oh8 part or (ICcyIllsslonsrr’
                     court. &a&~caae    arS.u~      must   be juc@d   by itr   own $wtZc-   :
                     tar   racrhi,.




                                                                  .




                                ,